DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/560,500, filed on December 23, 2021.  In response to Examiner’s Non-Final Rejection of May 26, 2022, Applicant on September 26, 2022, amended claims 1, 7-10, 16, 18, 22-23, 25 and 26. Claims 1-26 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on September 26, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 102 rejections of claims 16, 19, 25 and 26 are hereby withdrawn pursuant to Applicant’s remarks and amendments. New 35 U.S.C. § 103 rejections have been applied to amended claims  16, 19, 25 and 26. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-5.

Response to Arguments
Applicant's Arguments/Remarks filed September 26, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed September 26, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant disagrees with the Examiner's assertion that the independent claims are "directed to an abstract idea based on certain methods of organizing human activity". Applicant's claims are directed, among other things, to "tracking ... second activity data ... automatically retrieved in real time via a telecommunications network," "tracking ... an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization," "causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (AI) and based on the alignment and the amount of interaction," and "causing a signal representing the at least one recommended action to be sent from a multiplexer to a display of a compute device or another device such as a mobile device, the multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system." Applicant submits that the foregoing recitations, as well as the recitations of the claims as previously presented (e.g., "tracking ... an alignment among: ... activity data associated with that user and occurring with the computer network of the organization" and "identifying, automatically via the processor and using a machine learning algorithm, at least one recommended action based on the tracked data") describe interplay among multiple computer-based devices, and thus cannot properly be interpreted as amounting to organizing human activity.
Applicant submits that the claims are directed to improvements to computer- related technology, and thus qualify for a streamlined eligibility analysis. Per MPEP § 2106.06(b), "claims directed to clear improvements to computer-related technology do not need the full eligibility analysis," and per MPEP § 2106.06(a). Applicant's claims (both as previously presented and as amended herein) recite processor- implemented methods for tracking user activity and identifying recommended actions based on the tracked data. Moreover, and by way of example, each amended independent claim recites a method in which "an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization" is tracked. Because the claims recite improvements to computer-related technology, the claims are eligible at Pathway A of the "Subject Matter Eligibility Test for Products and Processes" flowchart of MPEP § 2106(III), thereby concluding the eligibility analysis.	

In response, Examiner respectfully disagrees. Examiner finds Enfish and McRO discloses improvements to computer-related technologies and the present claims are not comparable to the technical improvements disclosed in Enfish and/or McRO. In regards to Enfish, the claims assert improvements in computer capabilities (i.e., the self-referential table for a computer database, which achieves benefits over conventional databases). Enfish disclosed sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. In regards to McRO, the claims demonstrated improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant intermediation with significant support in the specification.
Examiner finds, the present claim is not comparable to the database improvements disclosed in Enfish or computer animation disclosed in McRO. Applicant’s invention aims to solve a business problem— managing organizational operations—rather than a technological one. The specification is silent in regards to improving the additional elements recited in the claims. Examiner finds, there are no structural or functional advancement to any technology or technological field, in order for the additional elements to integrate the abstract idea into a practical application or considered significantly more than the abstract idea. Examiner maintains the additional elements are used as generic tools to apply the instructions of the abstract idea. 

Regarding the 35 U.S.C. 101 rejection, Applicant argues Enfish and Core Wireless (see p. 14-15, Applicant Remarks) and states Applicant's claims recite technological improvements to a computer system in that tailored reminders and recommended actions are displayed to a user based on tracked metrics, activities, and interactions within a computing environment. As such, Applicant's claims recite features that facilitate the dynamic adaptation of the tailored reminders and recommended actions based on the tracked metrics, activities, and interactions, for example as discussed at paragraphs [1052] and [1054] of Applicant's as-filed specification (see par. 15, Applicant Remarks). 
In short, Applicant's claims recite features that generate actionable guidance and action recommendations for display to users in an automated manner. Thus, Applicant's claims are therefore directed to an improvement in computing, are not "directed to an abstract idea," and are patent-eligible.
In response, Examiner respectfully disagrees. Examiner finds, the present claim is not comparable to the database improvements disclosed in Enfish for the above stated reasons. Furthermore, computing devices disclosed in Core Wireless are directed to an improved user interface for electronic devices and not to the abstract idea of an index. In contrast, Examiner finds the present claims to be more similar to concepts identified as abstract by the courts. tracking alignment and interaction information on a network to identify recommendations is considered an abstract idea. Examiner finds displaying reminder generated by artificial intelligence and recommendations from a multiplexer are considered insignificant extra-solution activities of delivering the results of the data analysis. Applicant is respectfully reminded regardless of the complexity and/or granularity (e.g. tailored reminders and recommended actions are displayed to a user based on tracked metrics, activities, and interactions within a computing environment), data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea). Thus, Examiner maintains the additional elements recited in the claims are used as tools to perform the instructions of the abstract idea without disclosing limitations that integrate the abstract idea into a practical application.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the various recitations of "processor," "machine learning," "telecommunications network," "multiplexer," and "autonomous software program running on a processor" in Applicant's claims establish that the claims are necessarily "rooted in computer technology" and non-abstract under DDR Holdings LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). Relatedly, Applicant notes that the Court in Enfish stated "we are not persuaded that [an] invention's ability to run on a general-purpose computer dooms the claims,"" and the Alice court itself stated "[t]here is no dispute ... many computer-implemented claims are formally addressed to patent-eligible subject matter.". Applicant emphasizes limitations of claim 1 (see p. 16, Applicant Remarks). 
In the language of the Guidance, the foregoing are meaningful limitations that collectively represent an abundantly practical application, as evidenced by at least the passages of Applicant's as-filed specification discussed above.

In response, Examiner respectfully disagrees and notes, in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), the court found when a third party's advertisement hyperlink was selected by a user on a host's web page, the system would automatically identify the host web page, retrieve corresponding "look and feel" information from storage for the host page and generate a hybrid web page including the merchant information from the third-party web page with the "look and feel" elements of the host's website. This is different from conventional Internet hyperlink operations which would redirect a user to the third-party page away from the host's web page when the hyperlink is activated and therefore added a specific limitation other than what is well-understood, routine and conventional in the field. Examiner finds no similar improvements to the abovementioned computer elements that are recited in the present claimed invention. Examiner maintains the "processor," "machine learning," "telecommunications network," "multiplexer," and "autonomous software program running on a processor"  are used as tools to perform the instructions of the abstract idea without disclosing limitations that integrate the abstract idea into a practical application.

Regarding the 35 U.S.C. 101 rejection, Applicant states the pending claims are patent-eligible in view of Finjan, Inc. v. Blue Coat Systems, Inc., 2013WL 341882 (Fed. Cir. Jan. 10, 2018). The Court in Finjan described the subject claims as "accumulat[ing] and utiliz[ing] newly available, behavior-based information about potential threats." Similar to the claims in Finjan, Applicant's pending claims (both as previously presented and as amended herein) are directed, among other things, to utilizing prior work-related parameter(s) (e.g., a strategy, a goal, or a focus area) and activity data of users/individuals to identify recommended action(s) for display to the users individuals. In addition, Applicant's claims as amended herein recite tracking user interactions with an interactive platform and causing display of reminders generated using artificial intelligence (AI) and based on the tracked alignment and user interactions. 
At least in view of the foregoing, Applicant submits that all pending claims are patent- eligible and in condition for allowance.

	In response, Examiner respectfully disagrees. First, Examiner finds Applicant’s specification does not sufficiently support the argument of causing display of reminders generated using artificial intelligence (AI) and based on the tracked alignment and user interactions. Furthermore, Examiner notes in Finjan, the court identified that the claims were an improvement in computer functionality, reciting specific steps in sufficient detail of a behavior-based approach to virus scanning which is an improvement over traditional code-matching virus scanning that enabled a computer security system to do things it could not do before with a new kind of file. In contrast, the tracked information used to identify recommendations disclosed in the claimed invention is performed by using known technologies in the pertinent industry. Applicant’s claim offers an improvement to an existing business process (i.e. managing organization operations), which is not analogous to the improvements regarding virus scanning in Finjan utilizing known methods to provide collected data to developers. See Versata (2015) finding that a common business method aimed at processing business information despite being applied on a general purpose computer does not present enough for eligibility. See Ultramercial (2014) citing Alice (2014), stating “The problem was not that the asserted claims disclosed no innovation, but that it was an entrepreneurial rather than a technological one”, i.e. a business service solution solving a business problem. Therefore Examiner finds, unlike Finjan, the Applicant’s claims lack specific, technological steps that show how the claim provides a solution to a technological problem because Applicants claims merely invoke computers as a tool to perform the abstract concept of identifying recommendations and generating alerts based on data analysis techniques. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 17-21, filed September 26, 2022, with respect to the rejection(s) of claims 1, 16, 25 and 26 under 35 U.S.C. 102/103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both Task and Action Scheduling in Fig. 1A and Multiplexer in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16 and 25 recite the phrase “the at least one reminder generated using artificial intelligence (AI) and based on the alignment and the amount of interaction” and claim 26 recites the phrase “the at least one reminder generated using artificial intelligence (AI) and based on the amount of interaction”. The specification recites an interactive platform, hosted on a networked computer system of an organization, and via which organizational leaders can provide reminders to the individual members of the organization about the organization's core purpose (see par. 1084), modifying a spanning tree based on "feedback" generated within the system. The subsequently-received responses can be received at or within the system due to voluntary input(s) made by one or more of the individual users, and/or in response to a reminder (e.g., generated using artificial intelligence (Al)) provided to the one or more of the individual users to provide additional responses (see par. 1114) and prompts can be presented or displayed to an individual user via the user interface to generate or trigger an action or response from the individual user, for example, a calendar reminder (see par. 1103). However, there is no description given to the reminder being generated using artificial intelligence and based on the alignment and amount of interaction. The specification fails to provide support for the aforementioned limitation, because “the specification does not provide a disclosure of the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function” (MPEP 2161.01 para. 6). For purpose of examination, Examiner interprets “the at least one reminder generated using artificial intelligence (AI) and based on the alignment and the amount of interaction” to be a reminder generated using artificial intelligence. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claimed subject matter falls within the four statutory categories of patentable subject matter. 

Claims 1-26 are directed towards methods, which is among the statutory categories of invention.
Step 2A – Prong One: The claims recite an abstract idea.
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites generating recommended actions based on tracked user data, claim 16 recites managing alignment data of users within an organization, claim 25 recites generating relationship data based on tracked user metrics and claim 26 recites identifying recommended behavior modifications based on relationship data between user workflow and purpose. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, defining an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from a plurality of users within an organization having an organizational purpose, each individualized user purpose profile from the plurality of individualized user purpose profiles based on a user-provided input and a first activity data associated with that user; tracking for each user from the plurality of users: an alignment among: (1) a representation of at least one work-related parameter such as a strategy, a goal, or a focus area associated with that user of a computer network of the organization, (2) second activity data associated with that user and automatically retrieved in real time (3) at least one of (i) a representation of the organizational purpose, or (ii) and the individualized user purpose profile associated with that user, to produce tracked data, and an amount of interaction by the user with an interactive platform of the organization; and identifying at least one recommended action based on the tracked data constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of the additional elements (i.e. processor, telecommunication network, machine learning, artificial intelligence and multiplexer) do not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea.
Claim 16 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, defining an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from a plurality of users within an organization having an organizational purpose, each individualized user purpose profile from the plurality of individualized user purpose profiles based on a user-provided input and a first activity data associated with that user; tracking for each user or from the plurality of users; purpose alignment data representing an alignment between second activity data associated with that user and automatically retrieved in real-time, and (i) a representation of the organizational purpose, and (ii) the individualized user purpose profile associated with that user, and an amount of interaction by the user with an interactive platform of the organization constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of the additional elements (i.e. autonomous software program running on a processor, telecommunication network, artificial intelligence and multiplexer) does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea.
Claim 25 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving input from each user from a plurality of users within an organization having an organizational purpose represented by at least one organizational purpose profile; defining an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from the plurality of users, each individualized user purpose profile from the plurality of individualized user purpose profiles based on the input and a first activity data associated with that user; connecting, for each user from the plurality of users, a purpose of that user and the organizational purpose, by: comparing, for each user from the plurality of users, (i) second activity data associated with that user automatically retrieved in real time, and (ii) and the individualized user purpose profile associated with that user; tracking, based on the comparing, at least one of: an individual purpose connection metric for each user from the plurality of users, or an aggregated purpose connection metric for the plurality of users; determining an alignment of the individualized user purpose profile for each user from a plurality of users with the at least one organizational purpose profile, by tracking for each user from the plurality of users, a relationship between at least one of: (1) the individualized user purpose profile of that user and at least one organizational purpose profile, (2) the individualized user purpose profile of that user and at least one of a goal, a priority, or a focus area of that user, (3) the at least one organizational purpose profile and at least one of the goal, the priority, or the focus area of that user, or (4) the at least one organizational purpose profile and the second activity data associated with that user, to generate tracked relationship data and tracking, automatically for each user from the plurality of users, an amount of interaction by that user with an interactive platform of the organization constitutes methods based on business relations and methods based on managing personal behavior or relationships or interactions between people. The recitation of the additional elements (i.e. processor, network computer system, artificial intelligence and multiplexer) does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
Claim 26 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, automatically tracking for each of the at least one user, an amount of interaction by that user with an interactive platform of the organization; identifying a relationship between the workflow data and at least one of the core purpose of the at least one user or the core purpose of the organization, based on the workflow data and at least one of the representation of the core purpose of the at least one user or the representation of the core purpose of the organization; and identifying a recommended behavior modification for the at least one user, based on the identified relationship; constitutes methods based on business relations and methods based on managing personal behavior or relationships or interactions between people. The recitation of the additional elements (i.e. processor, network computer system, artificial intelligence and multiplexer) does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. 

In particular, Claim 1 recites causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (Al) and based on the alignment and the amount of interaction and causing a signal representing the at least one recommended action to be sent from a multiplexer to a display of a compute device or another device such as a mobile device, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor, computer network, devices and a multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Additionally, claim 1 recites identifying, automatically via the processor and using a machine learning algorithm, at least one recommended action based on the tracked data. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Similarly, claim 1 recites generating a reminder using artificial intelligence (Al) without providing meaningful limitations to transform the abstract idea into a practical application. Therefore, currently, the machine learning algorithm and artificial intelligence are solely used as tools to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 16 recites causing display of at least one reminder to the user via the interactive platform; receiving, via the autonomous software program running on the processor, a request from a user from the plurality of users; retrieving at least a portion of the purpose alignment data from the data repository in response to the request; and causing a signal representing the at least a portion of the purpose alignment data to be sent from a multiplexer to a display of a compute device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 16 recites an autonomous software program running on a processor, data repository, display of compute device and a multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using generic computer components; see MPEP 2106.05(f). Furthermore, claim 16 recites generating a reminder using artificial intelligence (Al) without providing meaningful limitations to transform the abstract idea into a practical application. Therefore, currently, the artificial intelligence is solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 16 is directed to an abstract idea. 
Claim 25 recites causing display of at least one reminder to the user via the interactive platform; and causing a signal representing one of the tracked relationship data or a metric associated with the tracked relationship data to be sent from a multiplexer to the display of the compute device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 25 recites a processor, compute device, and a multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Furthermore, claim 25 recites generating a reminder using artificial intelligence (Al) without providing meaningful limitations to transform the abstract idea into a practical application. Therefore, currently, the artificial intelligence is solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 25 is directed to an abstract idea. 
Claim 26 recites receiving, via a processor, a representation of a core purpose of at least one user from a plurality of users within an organization; receiving, via the processor, a representation of a core purpose of the organization; receiving, via the processor and from a networked plurality of compute devices of the organization, workflow data for the plurality of users; causing display of at least one reminder to the user via the interactive platform; and sending a signal to cause display of the recommended behavior modification to the at least one user, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 26 recites a processor, a networked plurality of compute devices, and a multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Furthermore, claim 26 recites generating a reminder using artificial intelligence (Al) without providing meaningful limitations to transform the abstract idea into a practical application. Therefore, currently, the artificial intelligence is solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 26 is directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The additional elements in the claims other than the abstract idea per se, including processors, devices, computer network, software program, data repository, interactive platform hosted on a network computer system, and multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least specification paragraphs [1102]; [1188]). Regarding the machine learning algorithm and artificial intelligence, Examiner has not identified any details in specification regarding an improvement to machine learning algorithm or artificial intelligence. Therefore these additional elements are solely used as tools to perform the instructions of the abstract idea. Thus, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
§ 101 Analysis of the dependent claims.
Dependent claims 5, 6, 8, 11, 13-15, 18 and 20 signals a display on a device, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 17 and 20 recites machine learning limitations at a high level of generality such that it is solely used a tool to perform the instructions of the abstract idea; MPEP 2106.05(f). Claim 19 recites a data repository including an autonomous data repository which amounts to no more than a generic computer component used as a tool to apply the instructions of the abstract idea; MPEP 2106.05. Claim 24 recites an autonomous software program includes a conversational artificial intelligence (AI) software program at a high level of generality such that it is solely used a tool to perform the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 2-4, 6-15, 21-23 recite steps that further narrow the abstract idea. Therefore claims 2-15 and 17-24 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady Smith et al., U.S. Publication No. 2017/0236081 [hereinafter Smith].

Referring to Claim 1, Smith teaches: 
A method, comprising:
defining, via a processor, an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from a plurality of users within an organization having an organizational purpose, each individualized user purpose profile from the plurality of individualized user purpose profiles based on a user-provided input and a first activity data associated with that user (Smith, [0296]), “By tracking the interaction history and creating an interaction profile for each person, and then using other information that is available (e.g., sales, productivity, performance, classifications), the results can be used to more effectively and productively manage an individual”; (Smith, [0282]-[0283]), “Developing an interaction profile for each employee that can be used to drive employee development or to decide how that employee is being used in the organization… Combining interaction-based analysis with employee performance, sales, and/or productivity data to provide guidance to employee management when particular interaction activities are shown to be correlated with desired types of performance”; (Smith, [0106]), “integrated business system”; 
tracking, automatically via the processor and for each user from the plurality of users: an alignment among: (1) a representation of at least one work-related parameter such as a strategy, a goal, or a focus area associated with that user of a computer network of the organization, (2) second activity data associated with that user and automatically retrieved in real time via a telecommunications network of the organization, and (3) at least one of (i) a representation of the organizational purpose, or (ii) and the individualized user purpose profile associated with that user, to produce tracked data (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0106]; [0318]), and 
an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization (Smith, [0280]), “Assessing a measure of employee engagement from the type and frequency of interactions they have”; (Smith, [0061]), “This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow”;  (Smith, [0215]), “a “Member Interaction Profile” can be created for each employee/node/member… A member's “Total Influence Factor” may be represented by the magnitude of this vector…Note also that other forms of metrics may be suitable, depending upon the type of data and the use case (such as ranking by most frequent or common interactions, filtering or application of a threshold value, etc.)”; (Smith, [0097]; [0119]; [0257]); 
causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (Al) and based on the alignment and the amount of interaction (Smith, [0307]), “use “near real-time” metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the “number of times the person logs in to their LinkedIn web site account”. From historical data, the model might observe that employees with a higher number of LinkedIn logins per month are more likely to leave the company. Excessive or out of the ordinary behavior in the regard could trigger a “near real time” alert to the HR department that the employee might be (or is more likely to be) a potential churner and the department could then decide whether any pro-active response was justified”; (Smith, [0093]-[0094]), “…The identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision…It may also be possible to construct “predictive” models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the “best” source of information about what was discussed at a meeting, etc. …”; (Smith, [0097]; [0119]; [0064]); 
identifying, automatically via the processor and using a machine learning algorithm, at least one recommended action based on the tracked data (Smith, [0064]), “A process or method for implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis”; 
causing a signal representing the at least one recommended action to be sent from a multiplexer to a display of a compute device or another device such as a mobile device (Smith, [0064]), “implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis…”; (Smith, [0171]-[0172]), “Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc.”; (Smith, [0107]), “…Web interface server 116 is configured and adapted to interface with the integrated business server 114 to provide one or more web-based user interfaces to end users of the enterprise network 104”; (Smith, [0256]), 
the multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system. (Smith, [0124]-[0126]), “The application layer 310 may include one or more application modules 311… correspond to a particular function, method, process, or operation that is implemented by the module or sub-module (e.g., a function or process related to providing ERP, CRM, eCommerce or other functionality to a user of the platform). Such function, method, process, or operation may also include those used to implement one or more aspects of the inventive system and methods, such as for…Accessing the user identified source(s) of information and/or other sources such as email systems, calendaring applications, human resources systems, accounting systems, financial records, news sources, social networks, inventory levels, sales records, etc.”; (Smith, Fig. 1, item 116), Examiner considers the web interface server to teach the multiplexer; (Smith, [0105]-[0106]), “Enterprise network 104 may be associated with a business enterprise…the enterprise network 104 is represented by an on-site local area network 106 to which a plurality of personal computers 108 are connected; each generally dedicated to a particular end user…Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1… integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into an integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant)”.

Referring to Claim 2, Smith teaches the method of claim 1. Smith further teaches: 
wherein the at least one recommended action includes a recommended calendar activity (Smith, [0315]-[0316]), “strong associations between specific values or trends in an organization's operational data (such as ERP, CRM, eCommerce, HR, financials) and other interaction-related events within the organization might suggest that the operational data values or trends serve as an important trigger of a certain type or flow of interaction: This might enable use of modeling, machine learning, pattern matching, or other data analysis techniques to “predict” the need for a meeting”.

Referring to Claim 3, Smith teaches the method of claim 1. Smith further teaches: 
wherein the tracking includes detecting a pattern of behavior, and the identifying the at least one recommended action is based on the pattern of behavior (Smith, [0059]), “identifying interaction patterns that are indicative of potential problems (churn, a failure to implement a desired policy, etc.), that reflect how certain goals were accomplished or metrics improved, or that suggest how efficiencies or other desired goals might be achieved by varying existing relationships or policies, etc.”; (Smith, [0097]; [0315]-[0316]).

Referring to Claim 4, Smith teaches the method of claim 1. Smith further teaches:
wherein the tracking includes detecting one of an event, a choice or an action by a user, and the identifying the at least one recommended action is based on the detected one of the event, the choice, or the action (Smith, [0226]), “Studying Interaction Profiles can provide recommendations when building an individual employee's development plan. Profiles can be compared to find differences in participation and communication between two people… Employee A has a strong interaction with Employee C. Employee B is a possible successor, but does not have a strong relationship with Employee C. It may be suggested that Employee B look for opportunities to interact more with Employee C if they are to be a better fit for the position of Employee A”.

Referring to Claim 5, Smith teaches the method of claim 1. Smith further teaches:
further comprising causing a signal to be sent to at least one of the display of the compute device or a display of another device, to cause display of a representation of the alignment, the representation of the alignment including at least one of a graphical representation or a numerical representation (Smith, [0061]-[0065]), “generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow. An example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes…comparing a conventional or current organizational chart or arrangement (such as one based on role or reporting structure) with the visualization/representation of an organization's information and process flows (as appropriately filtered or analyzed) in order to identify differences between the actual (or most effective) and the expected (or desired) flow of information, interactions, or decision making responsibility within the organization”; (Smith, [0150]; [0187]).

Referring to Claim 6, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
assigning one of a goal, an action, a meeting, or a priority to at least one of an individual purpose or an organizational purpose to produce a connection metric (Deodhar, 0045]), “configure default rules for mapping online and offline time slots to Activities and Purposes, and adapt the mapping rules for organization sub-units based on their business attributes, and further adapt them for each user based on his or her position in the sub-unit hierarchy and the user's role therein”; (Deodhar, [0051]), “setting goals for greater yet reasonable effort, and more focused time on key Activities and Purposes, by highlighting the gap between current and desired performance, as well as the performance of the Top 20% at the level of organization sub-units and individual employees”; and 
causing a signal representing the connection metric to the display of the compute device or another device (Smith, [0150]), “a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc.”; (Smith, [0267]), “a system that provides each user with a web based user interface, in addition to the local user interface, to enable access over any internet browser to long term work related trends, reports, alerts, goals, and administrative functions on the Server, for the individual's own data as well as for the teams and organization units reporting to the user”; (Smith, [0198]).



Referring to Claim 7, Smith teaches the method of claim 1. Smith further teaches:
further comprising assigning a priority, a goal, an action, or a meeting to at least one activity associated with the second activity data, and the identifying the least one recommended action is further based on the priority  (Smith, [0050]), “interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members…provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions”; (Smith, [0093]), “identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision”; (Smith, [0148]).

Referring to Claim 8, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
assigning a classification to at least one activity associated with the second activity data (Smith, [0086]-[0091]), “categories of activities”; 
causing a signal representing the classification of the at least one activity to be sent to the display of the compute device (Smith, [0063]); (Smith, [0093]), “one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization)… output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision”.

Referring to Claim 9, Smith teaches the method of claim 1. Smith further teaches:
further comprising assigning a classification to at least one activity associated with the second activity data, the identifying the least one recommended action being further based on the classification (Smith, [0086]-[0091]), “categories of activities”; (Smith, [0093]), “one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization)… output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision”.

Referring to Claim 11, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
automatically measuring an alignment between the representation of the organizational purpose and at least one of an organizational strategy, a goal, a priority, or a driver (Smith, [0144]-[0147]), “identifying relevant sources and accessing data; creating (if necessary) a data structure for use in analyzing the data (such as a database, data tables, data matrix, etc.); analyzing, modeling, or evaluating the data in the data structure(s); and generating a representation of the outcome of the analyzing, modeling, or evaluating processes. In some use cases, such a representation may take the form of a hierarchical organizational chart on which is overlaid an indicator of a measure or metric corresponding to some characteristic of the relationship between persons or departments shown on the chart.”; (Smith, [0065]; [0149]);
automatically tracking, via the processor, for each user and from a plurality of users, the alignment between the representation of the organizational purpose, and the at least one of the organizational strategy, the goal, the priority, or the driver (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]);
automatically identifying a modification to the organizational strategy based on a degree of alignment between the organizational purpose and the organizational strategy (Smith, [0150]-[0151]), “The identified/filtered data may then be processed to determine one or more of correlations, associations, or other relationships between the data input to a model or process (such as employees and the related interaction data) and an event or goal of interest (such as a decision being made, a policy being implemented, etc.)”;
automatically generating a recommended action for at least one user from the plurality of users based on the degree of alignment between the organizational purpose and the organizational strategy (Smith, [0152]), “An appropriate and relevant decision process may then be applied to the processed data in order to determine a recommended course of action, as suggested by step or stage 410…The recommended course of action may include use of a newly identified resource, a modification to a previous plan for achieving a goal, an improved plan for implementing a policy, etc.”; and 
causing a signal representing the recommended action to be sent to the display of the compute device (Smith, [0151]-[0152]), “… the situation being examined, the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization, as suggested by step or stage 408. This may be done with the aid of a constructed visualization (network model, org chart, “tree” model, etc.) of the organization, as modified by one or more filters or weighting mechanisms. Such a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc. …”.

Referring to Claim 12, Smith teaches the method of claim 1. Smith further teaches: 
wherein the method, when newly introduced, is integrated within the existing workflow of the plurality of users (Smith, [0151]), “The recommended course of action may include use of a newly identified resource, a modification to a previous plan for achieving a goal, an improved plan for implementing a policy, etc.”; (Smith, [0156]).


Referring to Claim 13, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
tracking, automatically via the processor and for each user from the plurality of users, a relationship between the organizational purpose and at least one of a goal, a priority, or a focus area of the organization, to generate tracked relationship data (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]);
causing a signal representing the tracked relationship data to be sent to the display of the compute device (Smith, [0150]), “the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization, as suggested by step or stage 408. This may be done with the aid of a constructed visualization (network model, org chart, “tree” model, etc.) of the organization, as modified by one or more filters or weighting mechanisms. Such a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc.”; (Smith, [0270]).

Referring to Claim 14, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
tracking, automatically via the processor and for each user from the plurality of users, a relationship between the organizational purpose and at least one of a goal, a priority, or a focus area of that user, to generate tracked relationship data (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]);
causing a signal representing the tracked relationship data to be sent to the display of the compute device (Smith, [0150]), “the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization, as suggested by step or stage 408. This may be done with the aid of a constructed visualization (network model, org chart, “tree” model, etc.) of the organization, as modified by one or more filters or weighting mechanisms. Such a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc.”; (Smith, [0270]).

Referring to Claim 15, Smith teaches the method of claim 1. Smith further teaches:
further comprising:
tracking, automatically via the processor and for each user from the plurality of users, a relationship between a predefined purpose of that user and at least one of a goal, a priority, or a focus area of that user, to generate tracked relationship data (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]); 
causing a signal representing the tracked relationship data to be sent to the display of the compute device (Smith, [0150]), “the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization, as suggested by step or stage 408. This may be done with the aid of a constructed visualization (network model, org chart, “tree” model, etc.) of the organization, as modified by one or more filters or weighting mechanisms. Such a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc.”; (Smith, [0270]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al., U.S. Publication No. 2017/0236081 [hereinafter Smith], and further in view of Manolescu et al., U.S. Publication No. 2010/0223212 [hereinafter Manolescu].

Referring to Claim 10, Smith teaches the method of claim 1. Smith teaches categorizing activities (see par. 0086-0091) and degree or significance of interactions (see par. 0148), but Smith does not explicitly teach:
further comprising assigning a classification and a priority to an activity associated with the second activity data, the identifying the least one recommended action being further based on the classification and the priority.

However Manolescu further teaches: 
further comprising assigning a classification and a priority to an activity associated with the second activity data, the identifying the least one recommended action being further based on the classification and the priority (Manolescu, [0042]), “system (100) that provides electronic task-related coaching according to aspects of the subject disclosure. An electronic coaching system 100 can receive task-related user data and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance. The feedback can be real-time, instructing on desired or proper actions as an individual is working on a task…Various types of tasks can be monitored and instruction provided by electronic coaching system 100, employing any suitable electronic interface to a computer, electronic device, or network to collect data pertaining to task-related user activity”; (Manolescu, [0066]-[0067]), “the user and resources can be depicted as nodes in the display 402 (e.g., solid circles of user interface display 402), with user-resource interactions depicted as connections between the nodes. Proximity of the nodes can indicate a number or frequency of interactions, importance of interactions to accomplishing the task (e.g., determined from a benchmark performance model), or the like… content of the interactions can be analyzed to determine a context thereof (e.g., indicating an aspect of a task associated with a particular interaction, or a goal of an interaction input by the user, etc.)… aggregated benchmark user-resource interactions 406C of a task-related performance benchmark can also be depicted at user interface display 402… The suggested user interactions can be integrated into the user interaction-result display, to provide a complete depiction of past interactions and suggested future actions (or, e.g., modifications of past interactions for subsequent task performance)”; (Manolescu, [0028]; [0043]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the activities and interactions in Smith to include the recommended action limitation as taught by Manolescu. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002)to include the results of improving task efficiency or performance results (see Manolescu par. 0006).

Claims 16-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al., U.S. Publication No. 2017/0236081 [hereinafter Smith], and further in view of Deodhar et al., U.S. Publication No. 2014/0058801 [hereinafter Deodhar].

Referring to Claim 16, Deodhar teaches: 
A method, comprising:
defining an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from a plurality of users within an organization having an organizational purpose, each individualized user purpose profile from the plurality of individualized user purpose profiles based on a user-provided input and a first activity data associated with that user (Smith, [0296]), “By tracking the interaction history and creating an interaction profile for each person, and then using other information that is available (e.g., sales, productivity, performance, classifications), the results can be used to more effectively and productively manage an individual”; (Smith, [0282]-[0283]), “Developing an interaction profile for each employee that can be used to drive employee development or to decide how that employee is being used in the organization… Combining interaction-based analysis with employee performance, sales, and/or productivity data to provide guidance to employee management when particular interaction activities are shown to be correlated with desired types of performance”;
tracking, via a software program running on a processor, and for each user or from the plurality of users: purpose alignment data representing an alignment between second activity data associated with that user and automatically retrieved in real time via a telecommunications network of the organization, and (i) a representation of the organizational purpose, and (ii) the individualized user purpose profile associated with that user (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]),
and an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization (Smith, [0280]), “Assessing a measure of employee engagement from the type and frequency of interactions they have”; (Smith, [0061]), “This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow”;  (Smith, [0215]), “a “Member Interaction Profile” can be created for each employee/node/member… A member's “Total Influence Factor” may be represented by the magnitude of this vector…Note also that other forms of metrics may be suitable, depending upon the type of data and the use case (such as ranking by most frequent or common interactions, filtering or application of a threshold value, etc.)”; (Smith, [0257]); 
causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (AI) and based on the purpose alignment data and the amount of interaction (Smith, [0307]), “use “near real-time” metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the “number of times the person logs in to their LinkedIn web site account”. From historical data, the model might observe that employees with a higher number of LinkedIn logins per month are more likely to leave the company. Excessive or out of the ordinary behavior in the regard could trigger a “near real time” alert to the HR department that the employee might be (or is more likely to be) a potential churner and the department could then decide whether any pro-active response was justified”; (Smith, [0093]-[0094]), “…The identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision…It may also be possible to construct “predictive” models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the “best” source of information about what was discussed at a meeting, etc. …”; (Smith, [0064]);
causing a signal representing the at least a portion of the purpose alignment data to be sent from a multiplexer to a display of a compute device (Smith, [0064]), “implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis…”; (Smith, [0171]-[0172]), “Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc.”; (Smith, [0107]), “…Web interface server 116 is configured and adapted to interface with the integrated business server 114 to provide one or more web-based user interfaces to end users of the enterprise network 104”; (Smith, [0256]), 
the multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system (Smith, [0124]-[0126]), “The application layer 310 may include one or more application modules 311… correspond to a particular function, method, process, or operation that is implemented by the module or sub-module (e.g., a function or process related to providing ERP, CRM, eCommerce or other functionality to a user of the platform). Such function, method, process, or operation may also include those used to implement one or more aspects of the inventive system and methods, such as for…Accessing the user identified source(s) of information and/or other sources such as email systems, calendaring applications, human resources systems, accounting systems, financial records, news sources, social networks, inventory levels, sales records, etc.”; (Smith, Fig. 1, item 116), Examiner considers the web interface server to teach the multiplexer; (Smith, [0105]-[0106]), “Enterprise network 104 may be associated with a business enterprise…the enterprise network 104 is represented by an on-site local area network 106 to which a plurality of personal computers 108 are connected; each generally dedicated to a particular end user…Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1… integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into an integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant)”. 
Smith teaches a method for comparing a conventional or current organizational chart or arrangement with the visualization/representation of an organization's information and process flows (as appropriately filtered or analyzed) in order to identify differences between the actual (or most effective) and the expected (or desired) flow of information, interactions, or decision making responsibility within the organization (see par. 0061), 
tracking, via an autonomous software program running on a processor;
storing the purpose alignment data in a data repository;
receiving, via the autonomous software program running on the processor, a request from a user from the plurality of users; and 
retrieving at least a portion of the purpose alignment data from the data repository in response to the request.

However Deodhar teaches: 
tracking, via an autonomous software program running on a processor (Deodhar, [0228]; [0195]; [0255]);
storing the purpose alignment data in a data repository (Deodhar, [0188]), “Time Analyzer 308: The Time Analyzer 308 takes the output of the Time Tracker 306 and maps the time slots to Activity and Purpose (along with any user annotations) based on inputs from the Rules and Pattern Matching Engine 314. The resulting output is stored in the CS Effort Map database 310”; (Deodhar, [0205]; [0209]; [0266]); 
receiving, via the autonomous software program running on the processor, a request from a user from the plurality of users (Deodhar, [0195]; [0255]); and 
retrieving at least a portion of the purpose alignment data from the data repository in response to the request (Deodhar, [0195]; [0255). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the expected organization flow in Smith to include the repository and software program limitations as taught by Deodhar. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002) to efficiently include the results of an automated measurement, analysis and improvement of exact effort spent on business related activities and objectives, without requiring manual intervention or configuration (see Deodhar par. 0002).



Referring to Claim 17, the combination of Smith in view of Deodhar teaches the method of claim 16. Smith further teaches: 
further comprising developing, via a machine learning algorithm, at least one representation of a degree of alignment between user actions and at least one of (i) user purpose or (ii) organizational purpose (Smith, [0155]), “interaction data may be accessed and processed (using suitable filters, decision processes, thresholds, criteria, rules, etc.) and provided as inputs to one or more analytical processes that can evaluate the data and produce a model of the interactions and relationships that the data represents. These analytical processes may include machine learning techniques”; (Smith, [0182]), “accessed data may be used as an input or inputs to one or more data analysis methods or techniques. As noted, these methods or techniques may include one or more of statistical analysis, machine learning, pattern recognition or matching, application of criteria or rules, filtering, etc. The outputs of the data analysis or modeling may be used to construct a representation of the organizational structure in terms of its interactions, information flow, and relationships”; (Smith, [0063]; [0081]; [0094]). 

Referring to Claim 18, the combination of Smith in view of Deodhar teaches the method of claim 17. Smith teaches a method for comparing a conventional or current organizational chart or arrangement with the visualization/representation of an organization's information and process flows (as appropriately filtered or analyzed) in order to identify differences between the actual (or most effective) and the expected (or desired) flow of information, interactions, or decision making responsibility within the organization (see par. 0061), but Smith does not explicitly teach:
further comprising sending, via the autonomous software program, a signal to cause display of at least one insight within a collaborative software interface.

However Deodhar further teaches:
further comprising sending, via the autonomous software program, a signal to cause display of at least one insight within a collaborative software interface (Deodhar, [0117]), “The senior management of an organization should have access to a global platform where they can compare their own organization's productivity and work effort in relation to with other peer organizations”; (Deodhar, [0160]), “A Global Work Pattern Knowledge Platform in which organizations across various industries, verticals, countries, and scale, can share their high level work pattern trends and analytics with assured anonymity, and in return compare their rating with peer organizations”; (Deodhar, [0291]), “The Knowledge Platform Interface 432 on each Server 400 communicates the organization's high level Work Pattern analytics and trends based on employee and sub-org categories. In turn, the organization can obtain reports that rate its performance and standing relative to peer organizations along selected profile criteria. All comparisons involve anonymity for the participating organizations. The individual Work Pattern information along with profiles for various contributing organizations is stored in a Global Work Pattern database 502”; (Deodhar, [0169]; [0257]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the expected organization flow in Smith to include the software program limitation as taught by Deodhar. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002) to efficiently include the results of an automated measurement, analysis and improvement of exact effort spent on business related activities and objectives, without requiring manual intervention or configuration (see Deodhar par. 0002).

Referring to Claim 19, Deodhar teaches the method of claim 16. Smith teaches integrated databases (see par. 0115), but Smith does not explicitly teach:
wherein the data repository includes an autonomous data repository. 
However Deodhar teaches:
wherein the data repository includes an autonomous data repository (Deodhar, [0239]), “the user gets a detailed view of the work effort on the CS, managers can typically only view the employee's high level work data (without personal time details) on the Server 400. In some embodiments, managers do not have visibility into artifacts such as files, folders and websites. In other embodiments, the user's data is available only in terms of daily or weekly or monthly totals on the Server. Finally, in one embodiment (`anonymous` mode), there is no individual level access for managers”; (Deodhar, [0228]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the databases in Smith to include the repository limitation as taught by Deodhar. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002) to efficiently include the results of protecting employee privacy (see Deodhar par. 0027).

Referring to Claim 20, the combination of Smith in view of Deodhar teaches the method of claim 16. Smith further teaches;  
further comprising identifying, automatically via the processor and using a machine learning algorithm, at least one recommended action based on the tracking (Smith, [0064]), “A process or method for implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis”; and 
causing a signal representing the at least one recommended action to be sent to the display of the compute device (Smith, [0151]-[0152]), “… the situation being examined, the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization, as suggested by step or stage 408. This may be done with the aid of a constructed visualization (network model, org chart, “tree” model, etc.) of the organization, as modified by one or more filters or weighting mechanisms. Such a comparison/display may provide insight into the flow of information; the flow of information over time, the development of consensus, the implementation of a policy, the formation of a decision, etc. …”; (Smith, [0150]; [0270]).

Referring to Claim 21, the combination of Smith in view of Deodhar teaches the method of claim 20. Smith further teaches:
further comprising assigning a priority to at least one activity associated with the second activity data, the identifying the least one recommended action being further based on the priority (Smith, [0050]), “interaction-weighted visualization of an organization or group, with the relationships between members being based on, or weighted by, the amount, type, subject matter, degree, or significance of interactions between them and the flow of communications between members…provide insight into the strength of certain relationships, the degree of involvement of certain people or groups in implementing policies or in making decisions”; (Smith, [0093]), “identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision”; (Smith, [0148]).

Referring to Claim 22, the combination of Smith in view of Deodhar in view teaches the method of claim 20. Smith further teaches: 
further comprising assigning a classification to at least one activity associated with the second activity data, the identifying the least one recommended action being further based on the classification (Smith, [0086]-[0091]), “categories of activities”; (Smith, [0093]), “one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization)… output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision”.

Referring to Claim 24, the combination of Smith in view of Deodhar teaches the method of claim 16. Smith further teaches:
wherein the autonomous software program includes a conversational artificial intelligence (AI) software program (Smith, [0319]), “data analysis or modeling techniques mentioned, sentiment analysis may provide a basis for evaluating or monitoring an organization and its members. In this case sentiment analysis refers to a Natural Language Processing (NLP) based evaluation of one or more communications to measure or determine the “mood” of an interaction, thereby allowing the tracking and visualizing of positive and negative messages”.

Referring to Claim 25, Deodhar teaches: 
A method, comprising:
defining, via the processor an individualized user purpose profile, from a plurality of individualized user purpose profiles, for each user from the plurality of users, each individualized user purpose profile from the plurality of individualized user purpose profiles based on the input and a first activity data associated with that user (Smith, [0296]), “By tracking the interaction history and creating an interaction profile for each person, and then using other information that is available (e.g., sales, productivity, performance, classifications), the results can be used to more effectively and productively manage an individual”; (Smith, [0282]-[0283]), “Developing an interaction profile for each employee that can be used to drive employee development or to decide how that employee is being used in the organization… Combining interaction-based analysis with employee performance, sales, and/or productivity data to provide guidance to employee management when particular interaction activities are shown to be correlated with desired types of performance”;
connecting, for each user from the plurality of users, a purpose of that user and the organizational purpose, by:
comparing, for each user from the plurality of users, (i) second activity data associated with that user and automatically retrieved in real time via a telecommunication  network of the organization, and (ii) and the individualized user purpose profile associated with that user (Smith, [0150]), “data may then be processed to determine one or more of correlations, associations, or other relationships between the data input to a model or process (such as employees and the related interaction data) and an event or goal of interest (such as a decision being made, a policy being implemented, etc.)… the results of the processing or modeling may be compared to the expected or intended relationships and/or data flow within an organization”; (Smith, [0062]-[0064]), “A data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, from sources including… email, voice mail, call records, text messages, calendaring or event information, task records, time entry records, etc.…generating a visualization/representation of an organization's communications, information and process flows … such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process… A process or method for implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis”; (Smith, [0148]); 
tracking, via the processor and based on the comparing, at least one of: an individual purpose connection metric for each user from the plurality of users, or an aggregated purpose connection metric for the plurality of users (Smith, [0066]; [0069]), “The employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include…Performance Metrics (individual and group)”; (Smith, [0143]), “generating a representation of the outcome of the analyzing, modeling, or evaluating processes. In some use cases, such a representation may take the form of a hierarchical organizational chart on which is overlaid an indicator of a measure or metric corresponding to some characteristic of the relationship between persons or departments shown on the chart”; (Smith, [0224]; [0278]);
repeatedly causing a signal representing at least one of the individual purpose connection metrics or the aggregated purpose connection metrics to be sent to a display of a compute device (Smith, [0198]), “A possible visualization of an interaction weighted Org Chart might involve members/nodes… The resulting layout/visualization is an org-chart that better represents how the organization actually operates/functions… the interaction-weighted org-chart is generated and updated automatically from real-time data, it can be assumed to be up-to-date and reflect presently existing or current relationships, patterns of communication, etc.”; (Smith, [0302]; [0304]-[0306]); 
determining an alignment, via the processor, of the individualized user purpose profile for each user from a plurality of users with the at least one organizational purpose profile, tracking, automatically via the processor and for each user from the plurality of users, a relationship between at least one of: (1) the individualized user purpose profile of that user and at least one organizational purpose profile, (2) the individualized user purpose profile of that user and at least one of a goal, a priority, or a focus area of that user, (3) the at least one organizational purpose profile and at least one of the goal, the priority, or the focus area of that user, or (4) the at least one organizational purpose profile and the second activity data associated with that user, to generate tracked relationship data (Smith, [0164]-[0180]), “inputs may be gathered by the system to track interactions: Member/Employee Information (these can be tracked for each person in an organization)… Name of user/participant and details that include personal identifiable information, organizational classifications, and other measurable factors…classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…Interactions instances are related to a user/participant and may include one or more of the following information/details:… Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc.; Weight based on interaction type… Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows”; (Smith, [0047]-[0049]; [0318]); 
tracking, automatically via the processor and for each user from the plurality of users, an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization (Smith, [0280]), “Assessing a measure of employee engagement from the type and frequency of interactions they have”; (Smith, [0061]), “This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow”;  (Smith, [0215]), “a “Member Interaction Profile” can be created for each employee/node/member… A member's “Total Influence Factor” may be represented by the magnitude of this vector…Note also that other forms of metrics may be suitable, depending upon the type of data and the use case (such as ranking by most frequent or common interactions, filtering or application of a threshold value, etc.)”; (Smith, [0257]);
causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (AI) and based on the alignment and the amount of interaction (Smith, [0307]), “use “near real-time” metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the “number of times the person logs in to their LinkedIn web site account”. From historical data, the model might observe that employees with a higher number of LinkedIn logins per month are more likely to leave the company. Excessive or out of the ordinary behavior in the regard could trigger a “near real time” alert to the HR department that the employee might be (or is more likely to be) a potential churner and the department could then decide whether any pro-active response was justified”;  (Smith, [0093]-[0094]), “…The identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision…It may also be possible to construct “predictive” models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the “best” source of information about what was discussed at a meeting, etc. …”; (Smith, [0064]); and 
causing a signal representing one of the tracked relationship data or a metric associated with the tracked relationship data to be sent from a multiplexer to the display of the compute device (Smith, [0064]), “implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis…”; (Smith, [0171]-[0172]), “Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc.”; (Smith, [0107]), “…Web interface server 116 is configured and adapted to interface with the integrated business server 114 to provide one or more web-based user interfaces to end users of the enterprise network 104”; (Smith, [0256]), 
the multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system  (Smith, Fig. 1, item 116), Examiner considers the web interface server to teach the multiplexer;  (Smith, [0124]-[0126]), “The application layer 310 may include one or more application modules 311… correspond to a particular function, method, process, or operation that is implemented by the module or sub-module (e.g., a function or process related to providing ERP, CRM, eCommerce or other functionality to a user of the platform). Such function, method, process, or operation may also include those used to implement one or more aspects of the inventive system and methods, such as for…Accessing the user identified source(s) of information and/or other sources such as email systems, calendaring applications, human resources systems, accounting systems, financial records, news sources, social networks, inventory levels, sales records, etc.”; (Smith, [0105]-[0106]), “Enterprise network 104 may be associated with a business enterprise…the enterprise network 104 is represented by an on-site local area network 106 to which a plurality of personal computers 108 are connected; each generally dedicated to a particular end user…Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1… integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into an integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant)”.
Smith teaches matrix/project based network models which are a structure based on organizational goals or projects for an organization, but Smith does not explicitly teach:
receiving input, via a processor, from each user from a plurality of users within an organization having an organizational purpose represented by at least one organizational purpose profile.

However Deodhar teaches: 
receiving input, via a processor, from each user from a plurality of users within an organization having an organizational purpose represented by at least one organizational purpose profile (Deodhar, [0253]), “The Server Effort Map Unit 408 receives the CS Effort Map from every CS for each user on regular basis over the CS Agent Interface 402. It also obtains  the Offline Effort Map of all the users from the PD Interface 412”; (Deodhar, [0115]), “configuration of the master list of Activities and Purposes for an organization, and the user-wise list of valid Activities and Purposes and mapping rules, is achieved based on the organization hierarchy and business attributes obtained from the organization's existing application data stores”; (Deodhar, [0259]).  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the standard organizational goals in Smith to include the input limitation as taught by Deodhar. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002) to efficiently include the results of an automated measurement, analysis and improvement of exact effort spent on business related activities and objectives, without requiring manual intervention or configuration (see Deodhar par. 0002).

Referring to Claim 26, Deodhar teaches: 
A method, comprising:
automatically tracking, via the processor and for each of the at least one user, an amount of interaction by that user with an interactive platform hosted on a networked computer system of the organization (Smith, [0280]), “Assessing a measure of employee engagement from the type and frequency of interactions they have”; (Smith, [0061]), “This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow”;  (Smith, [0215]), “a “Member Interaction Profile” can be created for each employee/node/member… A member's “Total Influence Factor” may be represented by the magnitude of this vector…Note also that other forms of metrics may be suitable, depending upon the type of data and the use case (such as ranking by most frequent or common interactions, filtering or application of a threshold value, etc.)”; (Smith, [0257]); 
causing display of at least one reminder to the user via the interactive platform, the at least one reminder generated using artificial intelligence (AI) and based on the amount of interaction (Smith, [0307]), “use “near real-time” metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the “number of times the person logs in to their LinkedIn web site account”. From historical data, the model might observe that employees with a higher number of LinkedIn logins per month are more likely to leave the company. Excessive or out of the ordinary behavior in the regard could trigger a “near real time” alert to the HR department that the employee might be (or is more likely to be) a potential churner and the department could then decide whether any pro-active response was justified”;  (Smith, [0093]-[0094]), “…The identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision…It may also be possible to construct “predictive” models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the “best” source of information about what was discussed at a meeting, etc. …”; (Smith, [0064]); 
identifying, via the processor, a relationship between the workflow data and at least one of the core purpose of the at least one user or the core purpose of the organization, based on the workflow data and at least one of the representation of the individualized core purpose of the at least one user or the representation of the core purpose of the organization (Smith, [0093]-[0094]), “…The identified data or information may then be processed using one or more data analysis/decision making techniques (such as the data processing or analysis techniques described previously). An output of applying such a technique or method is typically a model or other indication of the relationship or significance of a type of data to an event, person, or decision…It may also be possible to construct “predictive” models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the “best” source of information about what was discussed at a meeting, etc. …”; 
identifying a recommended behavior modification for the at least one user, based on the identified relationship (Smith, [0064]), “implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis…”; (Smith, [0171]-[0172]), “Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc.”; (Smith, [0107]), “…Web interface server 116 is configured and adapted to interface with the integrated business server 114 to provide one or more web-based user interfaces to end users of the enterprise network 104”; (Smith, [0256]); 
sending a signal from a multiplexer to cause display of the recommended behavior modification to the at least one user (Smith, [0064]), “implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a “cost” or “value” to a possible decision, etc.) based on that data analysis…”; (Smith, [0171]-[0172]), “Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc.”; (Smith, [0107]), “…Web interface server 116 is configured and adapted to interface with the integrated business server 114 to provide one or more web-based user interfaces to end users of the enterprise network 104”; (Smith, [0256]); 
the multiplexer being communicably linked to at least one of an electronic calendar, an email server, a messaging software, a project management system, or a human resources system (Smith, [0124]-[0126]), “The application layer 310 may include one or more application modules 311… correspond to a particular function, method, process, or operation that is implemented by the module or sub-module (e.g., a function or process related to providing ERP, CRM, eCommerce or other functionality to a user of the platform). Such function, method, process, or operation may also include those used to implement one or more aspects of the inventive system and methods, such as for…Accessing the user identified source(s) of information and/or other sources such as email systems, calendaring applications, human resources systems, accounting systems, financial records, news sources, social networks, inventory levels, sales records, etc.”; (Smith, Fig. 1, item 116), Examiner considers the web interface server to teach the multiplexer; (Smith, [0105]-[0106]), “Enterprise network 104 may be associated with a business enterprise…the enterprise network 104 is represented by an on-site local area network 106 to which a plurality of personal computers 108 are connected; each generally dedicated to a particular end user…Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1… integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into an integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant)”. 
Smith teaches method for comparing a conventional or current organizational chart or arrangement with the visualization/representation of an organization's information and process flows (as appropriately filtered or analyzed) in order to identify differences between the actual (or most effective) and the expected (or desired) flow of information, interactions, or decision making responsibility within the organization (see par. 0061), 
receiving, via a processor, a representation of an individualized core purpose of at least one user from a plurality of users within an organization; 
receiving, via the processor, a representation of a core purpose of the organization;
receiving, via the processor and from a networked plurality of compute devices of the organization, workflow data for the plurality of users.

However Deodhar teaches: 
receiving, via a processor, a representation of an individualized core purpose of at least one user from a plurality of users within an organization (Deodhar, [0126]-[0127]), “providing the employee with a local User Interface to privately view the time utilization on personal and work activities, and ensure adequate work effort by benchmarking against goals (set by the individual, manager, or at organization level)… computing productivity parameters such as sustained focus on core activities”; (Deodhar, [0186]-[0187]); 
receiving, via the processor, a representation of a core purpose of the organization (Deodhar, [0115]), “configuration of the master list of Activities and Purposes for an organization, and the user-wise list of valid Activities and Purposes and mapping rules, is achieved based on the organization hierarchy and business attributes obtained from the organization's existing application data stores”; and 
receiving, via the processor and from a networked plurality of compute devices of the organization, workflow data for the plurality of users (Deodhar, [0118]), “Collector to measure and improve the exact work effort at individual level throughout the day by: [0120] tracking the online time spent by employees on one or more computing system (CS) including desktop, laptop, any CS that is shared by multiple users through a common login, and remote servers”; (Deodhar, [0206]; [0209]; [0249]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the expected organization flow in Smith to include the profile and organization limitations as taught by Deodhar. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002) to efficiently include the results of obtaining objective per-employee metrics that allow performance comparison across the organization (see Deodhar par. 0026).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al., U.S. Publication No. 2017/0236081 [hereinafter Smith], in view of Deodhar et al., U.S. Publication No. 2014/0058801 [hereinafter Deodhar], and further in view of Manolescu et al., U.S. Publication No. 2010/0223212 [hereinafter Manolescu].

Referring to Claim 23, the combination of Smith in view of Deodhar teaches the method of claim 20. Smith teaches categorizing activities (see par. 0086-0091) and degree or significance of interactions (see par. 0148), but Smith does not explicitly teach:
further comprising assigning a classification and a priority to an activity associated with the second activity data, the identifying the least one recommended action being further based on the classification and the priority.

However Manolescu further teaches: 
further comprising assigning a classification and a priority to an activity associated with the second activity data, the identifying the least one recommended action being further based on the classification and the priority(Manolescu, [0042]), “system (100) that provides electronic task-related coaching according to aspects of the subject disclosure. An electronic coaching system 100 can receive task-related user data and output feedback oriented toward assisting in performance of a task, or improving efficiency, effectiveness, accuracy, of task performance. The feedback can be real-time, instructing on desired or proper actions as an individual is working on a task…Various types of tasks can be monitored and instruction provided by electronic coaching system 100, employing any suitable electronic interface to a computer, electronic device, or network to collect data pertaining to task-related user activity”; (Manolescu, [0066]-[0067]), “the user and resources can be depicted as nodes in the display 402 (e.g., solid circles of user interface display 402), with user-resource interactions depicted as connections between the nodes. Proximity of the nodes can indicate a number or frequency of interactions, importance of interactions to accomplishing the task (e.g., determined from a benchmark performance model), or the like… content of the interactions can be analyzed to determine a context thereof (e.g., indicating an aspect of a task associated with a particular interaction, or a goal of an interaction input by the user, etc.)… aggregated benchmark user-resource interactions 406C of a task-related performance benchmark can also be depicted at user interface display 402… The suggested user interactions can be integrated into the user interaction-result display, to provide a complete depiction of past interactions and suggested future actions (or, e.g., modifications of past interactions for subsequent task performance)”; (Manolescu, [0028]; [0043]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the activities and interactions in Smith to include the recommended action limitation as taught by Manolescu. The motivation for doing this would have been to improve the method of determining organizational characteristics that may be helpful in making decisions in Smith (see par. 0002)to include the results of improving task efficiency or performance results (see Manolescu par. 0006).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ezry et al. (US 20170147955 A1) – Computing systems, methods and tools for managing and optimizing the allocation of enterprise resources by automating employee management decision making to align management decisions made on a local level with the goals of the overall enterprise, global economies and emerging market trends. The computing systems, methods and tools use historical data, objective attributes and subjective feedback at the local level to predict employee progression at specific points in time of an employee's career and the effects particular management decisions may have on the employee as an asset of an enterprise, in order to predict, calculate and select the optimal actions that will further improve the employee's value to the enterprise yielding an optimal return on the investment of resources.

Chaturvedi et al. (US 20130311222 A1) – A computer implemented method and system for managing an organization in a virtual social network environment provides an organization management platform accessible to employees and clients over a communication network. The organization management platform acquires target goal criteria of the organization via a graphical user interface over the communication network, and creates multiple organizational groups based on the target goal criteria.  The organization management platform acquires one or more tasks and rules for performing the tasks that enable the employees to fulfill the target goal criteria. The organization management platform measures performance of the tasks by each of the employees in each of the organizational groups based on the rules and performance criteria, and allocates one or more units of electronic currency to each of the employees based on the measured performance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624